In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                       Filed: September 30, 2022

* * * * * * * * * * * * *  *
RUTH B. THOMPSON as        *
Personal Representative of the
                           *
ESTATE OF RICHARD D.       *
THOMPSON,                  *
                           *                               No. 20-003V
                           *                               Special Master Sanders
         Petitioner,       *
                           *                               UNPUBLISHED
v.                         *
                           *
SECRETARY OF HEALTH        *                               Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner;
James V. Lopez, United States Dep’t of Justice, Washington, DC, for Respondent.

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On January 2, 2020, Ruth B. Thompson (“Petitioner”), as the personal representative of
the Estate of Richard D. Thompson (“Mr. Thompson”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §300aa-10 et seq. (2012).
Petitioner alleged that the influenza vaccine Mr. Thompson received on January 5, 2017, caused

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
him to suffer from chronic inflammatory demyelinating polyneuropathy. On October 5, 2021, the
parties filed a stipulation, which the undersigned adopted as her decision awarding compensation
on October 7, 2021. (ECF No. 29).

        On April 20, 2022, Petitioner filed a motion for attorneys’ fees and costs. (ECF No. 35)
(“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $37,930.88,
representing $31,758.70 in attorneys’ fees and $6,172.18 in attorneys’ costs. Fees App. at 1.
Pursuant to General Order No. 9, Petitioner has indicated that she has personally incurred costs of
$7.45 related to this litigation. Id. Respondent responded to the motion on April 22, 2022, stating
that Respondent “is satisfied that the statutory requirements for an award of attorneys’ fees and
costs are met in this case” and asking the Court to “exercise its discretion and determine a
reasonable award for attorneys’ fees and costs.” Resp’t’s Resp. at 2 (ECF No. 36). Petitioner filed
a reply on April 25, 2022, reiterating her belief that the requested amount for attorneys’ fees and
costs is reasonable. (ECF No. 37).

        This matter is now ripe for consideration.

   I.        Reasonable Attorneys’ Fees and Costs

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). This is a two-step process. Id. First, a court determines an “initial estimate . . . by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

    It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        a.      Hourly Rate

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules can be accessed online.3

            Petitioner requests the following hourly rates for the work of her counsel: for Ms. Leah
    Durant, $377.00 per hour for work performed in 2018, $380.00 per hour for work performed in
    2019, $395.00 per hour for work performed in 2020, $420.00 per hour for work performed in
    2021, and $441.00 per hour for work performed in 2022. These rates are consistent with what
    Ms. Durant has previously been awarded for her Vaccine Program work, and the undersigned
    finds them to be reasonable herein.

          b. Reasonable Number of Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)).

        Upon review of the submitted billing records, the undersigned finds the majority of the
time billed to be reasonable. However, the undersigned notes a general issue of vagueness in the
description of many of the billing entries, particularly those for communication with petitioner. As
the Federal Circuit has previously ruled, disclosure of the general subject matter of billing
statements does not violate attorney-client privilege and billing entries for communication should
contain some indication as to the nature and purpose of the communication. See Avgoustis v.
Shinseki, 639 F.3d 1340, 1344-45 (Fed. Cir. 2011). In the instant case, several of billing entries
concerning communication do not contain any indication of the topic of that communication, (e.g.,
multiple entries billed only for “client call”) making it difficult for the undersigned to determine
whether such communication was necessary and reasonable.

        For these reasons, the undersigned finds that a two percent reduction is appropriate to offset
the noted billing issues. This results in a reduction of $635.17 Petitioner is therefore awarded final
attorneys’ fees of $31,123.53.

          c. Attorney Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $6,172.18 in attorneys’ costs, comprised of acquiring medical records, postage, the
Court’s filing fee, and work performed by Kate Coleman for review of medical records. Fees App.
at Ex. 2 at 2. Petitioner has provided adequate documentation of all these expenses and they appear



3
 The OSM Fee Schedules are available at: http://www.cofc.uscourts.gov/node/2914. The hourly rates
contained within the schedules are updated from the decision in McCulloch, 2015 WL 5634323.
reasonable for the work performed in this case. Petitioner is therefore awarded the full amount of
costs sought.

          d. Petitioner’s Costs

        Pursuant to General Order No. 9, petitioner has indicated that she has personally incurred
costs totaling $7.45 in pursuit of her claim. This amount is comprised of postage to mail documents
to her counsel. Fees App. Ex. 2 at 19-20. The undersigned finds these costs to be reasonable and
they shall be fully reimbursed.

     II. Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. §15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. Based on the above analysis, the
undersigned finds that it is reasonable to compensate Petitioner and her counsel as follows:

    Attorneys’ Fees Requested                                             $31,758.70
    (Reduction to Fees)                                                   - ($635.17)
    Total Attorneys’ Fees Awarded                                         $31,123.53

    Attorneys’ Costs Requested                                            $6,172.18
    (Reduction of Costs)                                                      -
    Total Attorneys’ Costs Awarded                                        $6,172.18

    Total Attorneys’ Fees and Costs                                       $37,295.71

    Petitioner’s Costs                                                       $7.45

    Total Amount Awarded                                                  $37,303.16


          Accordingly, the undersigned awards the following:

      1) a lump sum in the amount of $37,295.71, representing reimbursement for Petitioner’s
         attorneys’ fees and costs, in the form of a check payable to Petitioner and Petitioner’s
         counsel, Ms. Leah Durant; and

      2) a lump sum in the amount of $7.45, representing reimbursement for Petitioner’s costs,
         in the form of a check payable to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.4

4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IT IS SO ORDERED.

                    s/Herbrina D. Sanders
                    Herbrina D. Sanders
                    Special Master